Title: From John Adams to Benjamin Waterhouse, 13 February 1805
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Feb 13. 1805

I thank you for your Lecture on Tobacco which I received this morning and have read with much pleasure. Having been a great Offender in the Use of this Weed in some parts of my life, I may not be an unprejudiced Judge: but I know that may be borne, without any Sensible Inconvenience. I lived many years in France and in England and after my return in America, without any Use of the Pipe or Cigar. And I am very Sensible that great caution and moderation are necessary in the Use of them, as well as in the Ways of taking Tobacco. Many times I have been injured by a thoughtless excess, and now after a freequent use of it, for three score Years, with Some intervals, I am unable to take into my mouth a morsell no bigger than a swan Shot without sensible and immediate Injury. One quarter of the Quantity I have used in Some part of my Life, I fully believe would now kill me immediately. I heartily wish you Success in your Labours to restrain if not wholly to discredit the Use of it.
With Surprize and Grief I find by your Lecture that the Use of cider became unfashionable at the Colledge. The Apple is adapted to this Climate as well as Limes Lemons and Oranges to the West Indies: and I fear the decay of Health at the University is owing to the Use of Wine and Spirits instead of Cyder, at least as much as the consumption of Cigars. Rhenish or Mozelle Wine would be better for Us, than Sherry or Madeira: but Cider is better than either. Cyder a Year or two Years or three Years old is all the Liquor I can drink without inconvenience to my health.
Happy to hear that your Lecture is well received, by the public at large as well as by your Pupills. I wish Success to all your other Labours for the benefit of our fellow Men and remain, as ever your hearty Friend / and very humble Servant
J. Adams